Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-28-2005

Angeloni v. Diocese of Scranton
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4501




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Angeloni v. Diocese of Scranton" (2005). 2005 Decisions. Paper 1428.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1428


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 03-4501


                            MARGARET M. ANGELONI
                                     v.

                          THE DIOCESE OF SCRANTON;
                          VILLA ST. JOSEPH; HAZZOURI

                                     Margaret Angeloni,
                                                 Appellant


            APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                            D.C. Civil No. 02-cv-00276
                District Judge: The Honorable A. Richard Caputo


                     Submitted Under Third Circuit LAR 34.1(a)
                                February 7, 2005


              Before: BARRY, FUENTES, and BECKER, Circuit Judges


                           (Opinion Filed: March 17, 2005)


                           ORDER AMENDING OPINION


      The not precedential opinion in the above case is hereby amended as follows:

      1.    Delete footnote 2 on page 4.

                                 BY THE COURT:

                                 /s/ Maryanne Trump Barry
                                 Circuit Judge
Dated: March 28, 2005
CMD/cc: Kimberly D. Borland, Esq.
        Karoline Mehalchick, Esq.
        Joseph A. O’Brien, Esq.
        James e. O’Brien Jr., Esq.